NOT FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                        SEP 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      Nos. 19-30270, 20-30000
                                                    20-30018, 20-30044
               Plaintiff-Appellee,
                                               D.C. Nos. 1:18-cr-02039-SAB-1
 v.                                                      1:18-cr-02039-SAB-3
                                                         1:18-cr-02039-SAB-2
MARIA ANDREA GONZALEZ, et al.,                           1:18-cr-02039-SAB-4

               Defendant-Appellant.            MEMORANDUM*

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Stanley A. Bastian, Chief District Judge, Presiding

                    Argued and Submitted September 1, 2021
                             Seattle, Washington

Before: HAWKINS, TASHIMA, and McKEOWN, Circuit Judges.

      Maria Andrea Gonzalez, Brooklyn Marie Hernandez-Proctor, Nicole Lee

Sunny Cloud, and Latisha Lavern Birdsong (collectively “Defendants”) were state

and federal inmates housed at Yakima County Jail (“Yakima”). While there,

Defendants sexually assaulted a fellow federal inmate. They were charged with

violating 18 U.S.C. § 2241(a)(1) and (2), conditionally pled guilty, and were



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
sentenced. Now, Defendants appeal the denial of their motions to dismiss their

indictments and their criminal judgments, arguing that federal jurisdiction was

lacking under Section 2241(a) and that Congress overreached in Section 2241(a) by

criminalizing their conduct at a state jail. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      We review de novo both the denial of a motion to dismiss an indictment,

United States v. Marguet-Pillardo, 560 F.3d 1078, 1081 (9th Cir. 2009), and a

challenge to a criminal statute for unconstitutional overreach of congressional

authority, United States v. Mujahid, 799 F.3d 1228, 1232 (9th Cir. 2015).

      Defendants argue that the government has not met the jurisdictional element

of Section 2241(a), which proscribes sexual assault at facilities “in which persons

are held in custody by direction of or pursuant to a contract or agreement with the

head of any Federal department or agency.” 18 U.S.C. § 2241(a) (emphasis added).

Accordingly, the government needed to show that Yakima is a “facility in which

persons are held in custody” either (1) “by direction of . . . the head of any Federal

department or agency,” or (2) “pursuant to a contract or agreement with the head of

any Federal department or agency.” Id. Because Yakima is a facility where persons,

namely the victim, were held in federal custody by direction of the United States

Marshal Service, the government has met the jurisdictional element of Section

2241(a).


                                          2
      Defendants also argue that 18 U.S.C. § 2241(a) is unconstitutional as applied

to them. In Mujahid, we held that Section 2241 is facially constitutional because it

is

      “a ‘necessary and proper’ means of exercising the federal authority that
      permits Congress to create federal criminal laws, to punish their
      violation, to imprison violators, to provide appropriately for those
      imprisoned, and to maintain the security of those who are not
      imprisoned but who may be affected by the federal imprisonment of
      others.”

Mujahid, 799 F.3d at 1235–36 (quoting United States v. Comstock, 560 U.S. 126,

149 (2010)).

      For the same reasons described in Mujahid, Section 2241(a) is constitutional

as applied to Defendants—individuals in state and federal custody who sexually

assaulted another federal inmate at the same facility. See Mujahid, 799 F.3d at 1235–

36 (weighing the factors set forth in Comstock to determine whether Section 2241 is

within the scope of Congress’s authority). The federal government plainly has an

interest in protecting federal inmates from sexual abuse. See also United States v.

Pacheco, 977 F.3d 764, 769 (9th Cir. 2020) (“The evolution of [18 U.S.C. §§ 2241–

2244] over time affirms Congress’s intent to broadly protect federal detainees from

sexual abuse.”).


      AFFIRMED.




                                         3